DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, “a tubular accommodation portion” is confusing.  Is that the same or difference with “a first tubular portion” as claimed in claim 1, line 4?
Claim 7, line 3, “the end of the second tubular portion” lacks an antecedent basis;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (6,840,789).
Regarding claims 1 and 10, Shibata discloses a connector comprising: 
a device-side connector (10, figure 5) attached to a device (P, figure 5); and

the device-side connector includes a second tubular portion (11, figure 5) that has two open ends and a second through hole (13) therein and a hood (12A and 12B) that supports the second tubular portion at an inner side; and
when the wire-side connector and the device-side connector are finally fitted to each other (figure 7), the first tubular portion of the wire-side connector is located at the inner side of the hood of the device-side connector, and a ventilation passage that connects an inner space of the device (an opening of P that the connector (10) is inserted, figure 7) and an inner space of the protective tube through the first through hole and the second through hole is formed inside the wire-side connector and the device-side connector.
Regarding claim 4, figure 5 shows the wire-side connector includes a tubular accommodation portion having two open ends, the tubular accommodation portion accommodates the wire, and the first through hole is separate and independent from the tubular accommodation portion.
Regarding claim 5, figure 5 shows the first through hole has an open end with a smaller cross-sectional area than the open ends of the tubular accommodation portion.

Regarding claim 7, the device-side connector includes a terminal metal fitting (14), and the end of the second tubular portion at a side of the wire-side connector projects toward the wire-side connector from the terminal metal fitting.
Regarding claim 8, figure 5 shows at least one of the first tubular portion and the second tubular portion has the form of a polygonal tube.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Ishibashi (8,491,323).
Regarding claim 2, Shibata discloses the claimed invention as described above except for a first seal member is fitted onto the wire-side connector to come in close contact with an inner surface of the hood when the wire-side connector and the device-side connector are finally fitted to each other.

Regarding claim 3, Shibata discloses the claimed invention as described above except for a second seal member is fitted onto the device-side connector to come in close contact with a wall surface of the attachment hole when the device-side connector is fitted to the attachment hole.
Ishibashi, figure 6 shows a second seal member (66) is fitted onto a device-side connector (50) to come in close contact with a wall surface of the attachment hole when the device-side connector is fitted to the attachment hole. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Shibata to have a second seal member is fitted onto the device-side connector to come in close contact with a wall surface of the attachment hole when the device-side connector is fitted to the attachment hole, as taught by Ishibashi for better connection between the housing and the mating housing.



Allowable Subject Matter
7.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/12/21.